[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
On November 4, 1994, the court filed its memorandum of decision in this case, believing that the date by which the petitioner had to reply to the respondent's posttrial brief was October 28, 1994. Actually, the petitioner was given until November 5, 1994, to file a reply. On November 7, 1994, the court received and reviewed the petitioner's reply brief. After reconsideration of the petitioner's claims, the court adheres to its original findings and holdings as set forth in its original memorandum and reissues that decision.
Sferrazza, J.